Filed 2/17/21 P. v. Jimenez CA2/7
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION SEVEN


THE PEOPLE,                                                 B295709

   Plaintiff and Respondent,                                (Los Angeles County
                                                            Super. Ct. No. NA104259)
         v.

LUIS JIMENEZ,

   Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County, Richard Goul, Judge. Affirmed.
      Eric R. Larson, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Idan Ivri, Acting Supervising
Deputy Attorney General and David A. Voet, Deputy Attorney
General, for Plaintiff and Respondent.
                   __________________________
                       INTRODUCTION

       A jury convicted Luis Jimenez of second degree murder for
killing Margarita Valdez Castro, the mother of his long-time
girlfriend, and found true the allegation he used a knife. Jimenez
argues the trial court erred in excluding a 2003 video of his
stillborn child. We affirm.


      FACTUAL AND PROCEDURAL BACKGROUND


      A.    Castro Takes a Video of Jimenez’s Stillborn
            Child in 2003
      In 2002 Jimenez began dating Lizeth Santoyo. In
March 2003 Santoyo became pregnant for the first time, and the
couple began making plans for parenthood. When Santoyo was
four to five months pregnant, she and her mother, Castro,
traveled to Mexico to visit Santoyo’s grandmother. Jimenez did
not go with them. Santoyo lost the baby while she was in Mexico
and called Jimenez to tell him she had miscarried. Jimenez was
very sad upon hearing the news and was unable to return to work
that day.
      When Santoyo returned to the United States, she showed
Jimenez a video Castro had recorded in the hospital of Santoyo
holding the stillborn child. Jimenez was only able to watch 30 to
40 seconds of the video. Jimenez, who testified at trial, stated
that Santoyo was crying in the video and that “the baby was big
already. You could see his face, his arms, his legs. It was so
much.” Jimenez never forgot the video. Santoyo testified that
Jimenez hated Castro for taking her to Mexico while Santoyo was
pregnant and that he blamed Castro for the miscarriage because



                                2
he felt Santoyo should have stayed in California during the
pregnancy.

      B.    Santoyo Has Several Difficult Pregnancies
      Santoyo and Jimenez subsequently had three children
together. Santoyo had complications during each of her
pregnancies, and the first two children were born prematurely.
Jimenez knew about Santoyo’s pregnancy difficulties.
      Between the births of her first child and second child,
Santoyo became pregnant but decided not to have the child.
Castro supported Santoyo’s decision and took her to a clinic to
have an abortion. Jimenez was very upset and blamed Castro for
the abortion.

     C.      Jimenez’s Relationship with Santoyo and Castro
             Deteriorates
       In 2013 Jimenez, Santoyo, and their children moved for
financial reasons into the two-bedroom apartment of Santoyo’s
parents. Castro and Santoyo’s father slept in one bedroom of the
apartment, and Jimenez, Santoyo, and their children shared the
other bedroom.
       In 2014 Jimenez and Santoyo began to experience problems
in their relationship, and Jimenez blamed Castro. Jimenez said
he wanted his family to move out of the apartment, but Santoyo
did not want to leave. Santoyo told Jimenez that she did not
want to live with him anymore and that she wanted to end their
relationship. Santoyo testified Jimenez would not allow her to
leave him.
       Jimenez testified that Castro never liked him and made fun
of him for being only five feet tall and that Castro’s comments




                                3
about his stature made him uncomfortable and sad. Jimenez’s
long-time barber stated that Jimenez told her he did not get
along with Castro, that he did not want his family to live with
Castro, and that he blamed Castro for Santoyo’s desire to break
up with him.

       D.    Jimenez Stabs Castro
       Jimenez and Santoyo argued multiple times during the
evening of May 20, 2016. Santoyo said she did not want Jimenez
living in the apartment anymore and called the police. Police
officers came to the apartment and spoke with them, but did not
make an arrest.
       After the police left, Santoyo again said Jimenez had to
leave the apartment. Jimenez and Castro discussed the matter,
and Jimenez said he would not leave until Santoyo’s father
returned from a trip to Mexico and Jimenez could speak with
him. Santoyo slept in her mother’s room that night.
       The next morning, Jimenez, Santoyo, and the children left
home to attend a school-related workshop for their oldest child.
The children rode with Santoyo, who told Jimenez to drive
separately. Jimenez left in his car, but returned home because
he had forgotten the driving directions to the workshop. Jimenez
went back into the apartment and retrieved from his bedroom a
flyer with the directions.
       On his way out, Jimenez walked by the kitchen, where
Castro was preparing food. According to Jimenez, Castro told
him that he better be leaving the apartment for the last time.
Jimenez called Castro a “crazy old lady,” said she was ruining his
relationship with Santoyo, and told her to shut up. Jimenez said
this was the first time he had talked back to Castro. Enraged,




                                4
Castro told Jimenez that she never liked him because he was
short and that he was not the man for her daughter. Castro also
said she had given Santoyo something to drink in Mexico in 2003
that caused her to lose his child.
      Jimenez testified that he had believed Santoyo’s 2003
miscarriage was natural and that Castro’s disclosure shocked and
upset him. Jimenez said he thought about the video Castro had
filmed of Santoyo and their stillborn child. Jimenez testified
that, after Castro told him she had caused Santoyo’s miscarriage,
he did not want to hurt or kill her; he just wanted to leave the
apartment and tell Santoyo what Castro had told him.
      Jimenez testified he told Castro he was going to tell her
husband and Santoyo what she had done. As he turned to leave
the apartment, Castro grabbed his arm and pulled him back.
Jimenez said he turned and saw Castro holding a knife, which
she swung at him, but he was able to block the knife with his
forearm. Jimenez said he again tried to leave, and Castro tried to
stab him. Jimenez stated he was scared and panicked; Castro
was taller than he was and outweighed him by 60 pounds.
Jimenez testified: “I really thought I was going to die. What was
going through my mind was what she did to my baby. And that
she was going to do to me, what was going to happen to my other
children, so it . . . was panic[ ] and fear, but at the same time, was
unable to think, unable to do things.” Jimenez testified that
“everything happened so fast” and that he did not remember
taking a knife from the table and stabbing Castro. Jimenez and
Castro fell during their struggle, with Jimenez landing on top of
Castro. When he stood up, Jimenez saw his hands and clothes
were covered in blood. He went to the bathroom to clean up and
changed his clothes.




                                  5
      Jimenez returned to his car and drove to the workshop.
Jimenez testified he was emotional and hated himself throughout
the two-hour workshop. He was thinking about Castro lying on
the kitchen floor, how Castro wanted to kill him, and the loss of
his child, who would have been 13 years old.
      After the workshop, the family drove back to the
apartment. Santoyo saw her mother’s body on the kitchen floor
and started screaming and blaming Jimenez. The apartment
building manager called 911. The police arrested Jimenez and
interviewed him. Jimenez did not tell the police what Castro had
told him about Santoyo’s 2003 miscarriage.

      E.     A Jury Convicts Jimenez of Murder
      A jury convicted Jimenez of second degree murder and
found true an allegation he personally used a deadly or
dangerous weapon within the meaning of Penal Code section
12022, subdivision (b)(1). Counsel for Jimenez filed a motion for
a new trial, arguing the trial court erred in excluding the 2003
video of Jimenez’s dead child under Evidence Code section 352
and violated his right to present a defense. The court denied the
motion, stating it believed it “correctly exercised its discretion . . .
in weighing the probative nature of the video versus the prejudice
as well as the undue consumption of time.”
      The trial court sentenced Jimenez to a prison term of 15
years to life, plus one year for the weapon enhancement. Jimenez
timely appealed.




                                   6
                          DISCUSSION


      A.    The Trial Court Did Not Abuse Its Discretion in
            Excluding the 2003 Video


            1.    Relevant Proceedings
        Before trial, counsel for Jimenez filed a motion in limine to
admit the seven-minute video of Santoyo holding her stillborn
child in Mexico in 2003. Counsel argued the video was relevant
to show the relationship between Jimenez, Santoyo, and Castro
and to Jimenez’s state of mind during the stabbing—specifically,
whether Jimenez acted in the heat of passion.
        The prosecutor moved to exclude the video, arguing the
video, recorded in 2003, was not relevant to Jimenez’s state of
mind in 2016 and that its admission would confuse the jury and
elicit unwarranted sympathy for Jimenez. After viewing the
video, the trial court excluded it under Evidence Code section
352. The court found the probative value of the video was
substantially outweighed by the probability its admission would
necessitate undue consumption of time and create substantial
danger of undue prejudice, of confusing the issues, and of
misleading the jury by distracting them from the events of 2016.
The court stated: “I weigh the prejudicial weight and the
prejudice of showing this video to the jury as well as time
consumption. The court is not going to allow it, does not believe
it’s relevant to the case or the charge in this complaint or the
information.”
        Counsel for Jimenez raised the issue again during trial. To
address the court’s concern that playing the video would consume
an undue amount of time, counsel offered an edited, one-minute



                                  7
version of the video and two still images captured from the video.
Counsel again argued admitting either the video or still images
was crucial to the jury’s understanding of Jimenez’s state of mind
during the stabbing, particularly because Jimenez had testified
that, when Castro told him she had caused Santoyo’s
miscarriage, he remembered the image of his stillborn child. The
prosecutor again objected, arguing that the video was not
relevant, that it was designed to elicit sympathy for Jimenez, and
that altering the video would be unduly prejudicial.
      The trial court reaffirmed its prior ruling. The court
stated: “The court finds [the] graphic nature of that video would
only be . . . allowed to be admitted if there was some legally
relevant issue that it would support, and the court finds that heat
of passion has to be on something now, and self-defense has to be
on something now, and the video from 15 years ago would not be
relevant, but what happened now, [Castro’s] statements taunting
[Jimenez] would be relevant, and that’s already been elicited
through the defendant’s own testimony.”
      In response to counsel for Jimenez’s argument the video’s
graphic images were in Jimenez’s mind during the stabbing, the
court stated: “He can certainly describe that in his testimony.
The court is not going to allow the graphics. He can describe he
saw a video and put together with this information that the
taunting from the victim affected him, but the court will not
allow the video itself.” The court also suggested, and the
prosecutor agreed, to instruct the jury that there was in fact a
2003 video depicting Santoyo and Jimenez’s stillborn child.




                                8
              2.    Governing Law and Standard of Review
       “Under the Evidence Code, all relevant evidence is
admissible unless prohibited by statute. (Evid. Code, § 351.)
‘“Relevant evidence is defined in Evidence Code section 210 as
evidence ‘having any tendency in reason to prove or disprove any
disputed fact that is of consequence to the determination of the
action.’ The test of relevance is whether the evidence tends
‘logically, naturally, and by reasonable inference’ to establish
material facts such as identity, intent, or motive.”’ [Citation.]
But under Evidence Code section 352, the trial court retains the
discretion to exclude relevant evidence if ‘its probative value is
substantially outweighed by the probability that its admission
will’ either ‘necessitate undue consumption of time’ or ‘create
substantial danger of undue prejudice, of confusing the issues, or
of misleading the jury.’” (People v. Young (2019) 7 Cal.5th 905,
930-931.)
       Evidence creating a substantial danger of undue prejudice
is “evidence ‘“that uniquely tends to evoke an emotional bias
against a party as an individual, while having only slight
probative value with regard to the issues.”’” (People v. Johnson
(2019) 8 Cal.5th 475, 521.) The trial court may exclude evidence
as unduly prejudicial “‘“when it is of such nature as to inflame
the emotions of the jury, motivating them to use the information,
not to logically evaluate the point upon which it is relevant, but
to reward or punish one side because of the jurors’ emotional
reaction. In such a circumstance, the evidence is unduly
prejudicial because of the substantial likelihood the jury will use
it for an illegitimate purpose.”’” (People v. Cortez (2016)
63 Cal.4th 101, 128-129.)




                                 9
       “‘The trial court has broad discretion both in determining
the relevance of evidence and in assessing whether its prejudicial
effect outweighs its probative value.’” (People v. Anderson (2018)
5 Cal.5th 372, 402; see People v. Duff (2014) 58 Cal.4th 527, 558.)
In particular, the court “has broad discretion to determine the
admissibility of photographs challenged under Evidence Code
section 352 as unduly gruesome or inflammatory.” (People v.
Solomon (2010) 49 Cal.4th 792, 841.) We review a trial court’s
ruling excluding evidence under Evidence Code section 352 for
abuse of discretion. (People v. Young, supra, 7 Cal.5th at p. 931;
People v. Davis (2009) 46 Cal.4th 539, 602.)

            3.     The Trial Court Did Not Abuse Its
                   Discretion Under Evidence Code Section 352
      The trial court did not abuse its discretion in ruling that
the probative value of the graphic video, showing Santoyo holding
a dead baby, to Jimenez’s heat-of-passion theory was
substantially outweighed by the probability the video would
unduly prejudice the People and confuse the jury. The trial court
stated that the video, which Jimenez watched for 30 to 40
seconds in 2003, did not sufficiently affect him or arouse his
passion that he wanted to “go out and kill someone” at the time
he viewed it. While Jimenez testified Castro’s statement to him
in 2016 caused him to recall images of the stillborn child,
Jimenez stated it did not cause him to think of the video. In
support of his heat-of-passion theory, Jimenez testified it was
Castro’s statements, not the video, that shocked and upset him
before he stabbed her, and Jimenez described for the jury his
version of the incident with Castro and the things he said to her.
The trial court did not err in ruling the video had limited




                                10
relevance to Jimenez’s motive to stab Castro or to whatever
passion he may have felt at the time.
       On the issue of undue prejudice, Jimenez testified the
graphic video was “super hard” to watch. He said the video
showed parts of the fetus’s body, including the face and limbs,
that appeared fully developed. Given the video’s graphic nature,
the trial court was understandably concerned about the danger of
upsetting the jurors, confusing them, and eliciting an emotional
response. (See People v. Jackson (2014) 58 Cal.4th 724, 757
[admission of photographs of fetuses at “more advanced stages of
development” may be misleading, highly inflammatory, and
prejudicial]; People v. Gibson (1976) 56 Cal.App.3d 119, 135 [trial
court abused its discretion in admitting photographs that had
slight probative value and that were “gruesome, revolting, and
shocking to ordinary sensibilities”].) And although the video
arguably would have caused the jury to be more sympathetic
toward Jimenez, rather than have been damaging to his defense,
Evidence Code section 352 uses the word “prejudice” in “‘“‘“its
etymological sense of ‘prejudging’ a person or cause on the basis
of extraneous factors.”’”’’ (People v. Bell (2019) 7 Cal.5th 70, 105;
accord, People v. Baker (Feb. 1, 2021, S170280) ___ Cal.5th ___,
___ [2021 WL 318247, p. 26.)
       Moreover, Jimenez testified at trial about the video’s
contents and stated he pictured the image of the stillborn child
before he stabbed Castro, and the parties stipulated there was a
2003 video depicting Santoyo and Jimenez’s dead child. Thus,
the video’s graphic images were cumulative. (See, e.g., People v.
Hendrix (2013) 214 Cal.App.4th 216, 244 [the probative value of
cumulative evidence is diminished]; People v. Holford (2012)
203 Cal.App.4th 155, 178, fn. 14 [evidence may “have a lower




                                 11
probative value if it is merely cumulative of other evidence
[citations] and there is a substantial danger of confusing or
misleading the jury or a substantial danger of necessitating an
undue consumption of time”].)
       Finally, any error in excluding the 2003 video was harmless
under People v. Watson (1956) 46 Cal.2d 818, 836 because it was
not reasonably probable Jimenez would have obtained a more
favorable result had the trial court admitted the video. (See
People v. Trujeque (2015) 61 Cal.4th 227, 280 [“Evidence Code
section 352 claim . . . is reviewed under the reasonable
probability standard for prejudice”]; People v. Marks (2003)
31 Cal.4th 197, 226-227 [“the application of ordinary rules of
evidence like Evidence Code section 352 does not implicate the
federal Constitution, and thus we review allegations of error
under the ‘reasonable probability’ standard of Watson”]; People v.
Felix (2019) 41 Cal.App.5th 177, 187 [“We review evidentiary
errors for prejudice by determining whether it was reasonably
probable that a jury would have returned a more favorable
verdict for defendant had the court not admitted the evidence.”].)
As discussed, Jimenez testified about the content of the video and
its effect on him in both 2003 and 2016, and the parties
stipulated the video existed. In addition, Jimenez did not testify
he stabbed Castro in the heat of passion in response to Castro’s
statement she had caused Santoyo’s 2003 miscarriage. Rather,
Jimenez testified that he did not think about hurting or killing
Castro after she made her statement and that he was trying to
leave the apartment when Castro grabbed him and tried to stab
him, causing him to fear for his life. And the jury heard
testimony that Jimenez knew about Santoyo’s recurring
pregnancy difficulties, already blamed Castro for Santoyo’s 2003




                               12
miscarriage, felt Castro was responsible for Santoyo’s subsequent
abortion and her desire to leave him, did not get along with
Castro, and did not want to live with her.

      B.      The Trial Court’s Exclusion of the 2003 Video Did Not
              Violate Jimenez’s Constitutional Rights
       Nor did the trial court’s exclusion of the 2003 video violate
Jimenez’s constitutional right to present a defense. “‘As a
general matter, the “[a]pplication of the ordinary rules of
evidence . . . does not impermissibly infringe on a defendant’s
right to present a defense.”’” (People v. McNeal (2009) 46 Cal.4th
1183, 1203; accord, People v. Thompson (2016) 1 Cal.5th 1043,
1116; see People v. Abilez (2007) 41 Cal.4th 472, 503 [“application
of the ordinary rules of evidence under state law does not violate
a criminal defendant’s federal constitutional right to present a
defense, because trial courts retain the intrinsic power under
state law to exercise discretion to control the admission of
evidence at trial”].) The 2003 video was not “‘so vital to the
defense that due process principles required its admission.’”
(Abilez, at p. 503.) As discussed, the trial court allowed the jury
to hear testimony about Santoyo’s 2003 miscarriage, the
existence and contents of the 2003 video, how Jimenez claimed
the video made him feel, and how he remembered the image of
the stillborn child during his argument with Castro right before
he stabbed her. The only thing the trial court prevented the jury
from seeing was an image of the dead fetus.




                                13
                         DISPOSITION


     The judgment is affirmed.




             SEGAL, J.




We concur:




             PERLUSS, P. J.




             FEUER, J.




                              14